Title: From Thomas Jefferson to Robert Mayo, 3 February 1823
From: Jefferson, Thomas
To: Mayo, Robert


Gent.
Monto
Feb. 3. 23.
I did not answer  the note in  the pamphlet you were so kind as to send me for 2. reasons. 1. because the use of my hand is so much impaired, and I write with so much pain that I  am obliged to decline answering any lre which  is not of the most indispensible urgency & oblign. 2. because I have never permitted myself  to assume the office of recommendg to the public particular books or institutions, or to advise  what  they should read, or what instns establish. least of all  is it  necessary  on your proposn for a circulating library. the establmt of such libraries in every town is so   favorable to the general instrn, furnishes so salutory an employment of  spare hours &  inducement to pass them at home, and brings the use of books so much, within the means of every one that there cannot be two opns on their advge , but of all this the public have the right and the understdg to judge for themselves without admonns  from me as unauthorised as unnecessary. accept the assure of my respect